FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         JUL 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

ANTHONY BERNARD SMITH, Jr.,                     No.    17-15874

                Petitioner-Appellant,           D.C. No.
                                                2:15-cv-01785-JAM-AC
 v.                                             Eastern District of California,
                                                Sacramento
RON DAVIS,
                                                ORDER
                Respondent-Appellee.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.